Appeal from a judgment of the Supreme Court, entered March 6, 1979 in Albany County, upon a verdict rendered at a Trial Term, in favor of plaintiff in the sum of $50. When the present case was previously before this court (Schanbarger v Dott’s Garage, 61 AD2d 243), a new trial was ordered. The pertinent facts are amply set forth in our previous decision and need not be repeated herein. At the second trial, wherein liability was conceded, plaintiff sought damages for the wrongful detention of his chattels and requested the court to charge that plaintiff was entitled to damages for the loss of use of his chattels. The court refused to so charge and the jury returned a verdict in favor of plaintiff in the sum of $50. On this appeal, plaintiff contends that the amount of damages awarded was *883inadequate, claiming that the trial court erred in refusing to charge the jury concerning the loss of use of the chattels. Damages, however, cannot be awarded on the basis of conjecture and guesswork (Schneider v State of New York, 38 AD2d 628). At trial, plaintiff failed to prove any loss of use damages and, consequently, the trial court properly refused his requested charge. As to the amount of the verdict, we have examined the record and conclude that the jury was presented with conflicting evidence presenting questions of fact. We find no reason on this record to disturb the jury’s verdict. The judgment, therefore, should be affirmed. Judgment affirmed, with costs. Greenblott, J. P., Sweeney, Kane, Main and Mikoll, JJ., concur.